DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the claim recites, “each element” in line 5. There is insufficient antecedent basis for this limitation in the claims since there is only one recited “surface element” in claim 10. Additionally, it is unclear whether or not Applicant intended to claim “each electrode” since prior to recitation of “each element” in line 5 there is disclosure of “at least two electrodes”. For examination purposes, this limitation has been interpreted as “each electrode”.
As a result of dependence on claim 10, subsequent dependent claims 11-18 are also rejected as indefinite.
Regarding claim 11, the claim recites “the helix”. There is insufficient antecedent basis for this limitation in the claims. In claim 10, there is disclosure of “a helical winding axis”, but it is unclear if this is the helix which is referred to in claim 11. For examination purposes, this limitation has been interpreted as “the helical winding axis”.
Regarding claim 12, the claim recites, “the record surface”, see line 3. There is insufficient antecedent basis for this limitation in the claims and it appears that Applicant intended to claim “the second surface” disclosed earlier in the claim. For examination purposes, this limitation has been interpreted as “the second surface”.
Regarding claim 16, the claim recites, “an implant”, see line 2. It is unclear whether or not “an implant” refers to the implant disclosed in claim 10. For examination purposes, this limitation has been interpreted as “the implant”.
Regarding claim 18, the claim recites, “the supporting substrate”, see line 1. There is insufficient antecedent basis for this limitation in the claims. For examination purposes, this limitation has been interpreted as “a supporting substrate”.
Notice to Applicant Regarding Claim Interpretation
The terms “for”, “adapted to”, “configured to”, and other functional language in the claim(s) may be interpreted as intended use of the invention.  Intended use/functional language does not require that reference specifically teach the intended use of the element.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim (see MPEP 2114(II): “‘[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-12 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grill, Jr et al. (US 5324322) (hereinafter Grill).
Regarding claim 10, Grill discloses an implantable electrical multi-pole connection for connection between an electrical implant and an electrical feed and discharge (Abstract), comprising: a flexible electrically non-conductive surface element (Fig. 1-2, base polymeric layer 10 + elastomer covering layer 18 of cuff electrode; Fig 2-3 depict flexibility; Col. 3, ll. 49-53: “… the cuff electrode includes a cuff portion A and a connection portion B which are interconnected by lead portion C. A polymeric layer 10 forms a base for the cuff, connection, and lead portions; Col. 5, ll. 50-54: “The coating step is selectively performed by stretching a sheet of silicon rubber and adhesively bonding it to the base 10, the leads, and portions of the electrodes and the contact pads which are to be insulated from surrounding tissue”) formed in a step for connection between the implant (Fig. 1-2, cuff portion A) and the feed and discharge structure (Fig. 1-2, interconnecting leads 14 of lead portion C) (i.e., base layer 10 provide a surface along which the cuff and leads are connected together), the surface element having at least one surface on which at least two electrodes are located (Fig. 1-2, cuff portion A with electrodes 12), each electrode being connected to the electrical implant via electrical conductors, running at least partially inside the surface element (Fig. 1-2, leads 14 connecting with electrodes 12); the electrical feed and discharge structure comprising wires (Fig. 1-2, leads 14), electrically insulated from each other and each being electrically connected to one of the electrodes (Col. 4, ll. 13-15: “An insulating material… may cover the film electrical leads C”; Col. 5, ll. 50-54: “The coating step is selectively performed by stretching a sheet of silicon rubber and adhesively bonding it to the base 10, the leads…”) and the surface element is wound around a helical winding axis (Fig. 2-3 depict helical configuration of lead portion C, wherein helical winding axis is defined by the orientation of the helical portion C), after winding around the axis and which is straight or curved at least in sections when the connection is attached between the electrical implant, the electrical feed and discharge (Fig. 2-3, lead portion C is curved while base layer 10 connects implant A and feed/discharge 14).
Regarding claim 11, Grill discloses the at least one surface of the surface element radially towards or away from a surface of the helical winding axis (Fig. 2-3, outer/inner surfaces A, B, C, radially face away/ towards helical axis, respectively).
Regarding claim 12, Grill discloses a second surface of the surface element (Fig. 1-2, contact portion B), along which are located electrodes (Fig. 1-2, contact pads 16 are considered electrodes), each electrode of the second surface being connected to the electrical implant via electrical conductors running at least partially inside the surface element (Fig. 1-2, leads 14 connect contact pads 16 to cuff portion A), and the second surface element is oriented facing away from the first surface of the surface element (Fig. 1-3, cuff portion A and contact portion B do not face each other).
Regarding claim 15, Grill discloses the implant and surface element are integrated together (Col. 3, ll. 49-53: “A polymeric layer 10 forms a base for the cuff, connection, and lead portions”).
Regarding claim 16, Grill discloses providing electrical signal and power transmission between an implant configured as a cuff electrode (Fig. 1-3, cuff portion A) and an electrical control and power unit (Fig. 1-3, contact portion B; Col. 3, ll. 32-35: “contact portion wrapped around the end of an electrical lead”).
Regarding claim 17, Grill discloses providing selective electrical stimulation of at least one nerve fiber (Fig. 3, cuff portion A wrapped around nerve 26; Col. 4, ll. 19-21: “… electrodes may be incorporated into the cuff, as may be appropriate for the electrical stimulus to be applied”).
Although Grill does not explicitly disclose that the cuff electrode provides location-selective recording of neuronal electrical signals propagating along at least one nerve fiber contained in a nerve fiber bundle, the Examiner submits that Grill’s cuff electrode would be capable of such functional limitations because all of the structural limitations required for performing such functions are provided by Grill, see rejection of claim 10 above (See MPEP 2114(II): “‘[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Grill in view of Clark et al. (US 2018/0056074) (hereinafter Clark).
Regarding claim 13, Grill does not disclose a tubular sheath comprising an electrically insulating biocompatible material is positioned around the surface element together with the electrical conductors connected to the electrodes.
Clark, however, teaches a system for neuromodulation (Abstract) wherein a lead is maintained in position alongside a target nerve with a sheath configured to wrap around the lead and target nerve (Fig. 8, sheath 820 wraps around lead 720 and nerve 705). In addition to maintaining the position of the lead about the target nerve, the sheath may also minimize unintended non-target effects, e.g., extraneous stimulation of nearby tissues and/or organs (Para. 52). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Grill to include a tubular sheath comprising an electrically insulating biocompatible material is positioned around the surface element together with the electrical conductors connected to the electrodes. Making this modification would be useful for maintain a position of the lead alongside a target nerve as well as minimizing unintended non-target effects, e.g., extraneous stimulation of nearby tissues and/or organs, as taught by Clark.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Grill in view of Verzal et al. (WO 2017/197084) (hereinafter Verzal).
Regarding claim 14, Grill does not disclose the surface element comprises a cylindrical volume filled with an elastic electrically insulating, biocompatible material. 
Verzal, however, teaches an implantable lead assembly (Fig. 6A) wherein the lead assembly includes a cylindrical elongate support member along which the lead is helically wound (Fig. 6A, support member 403). The elongate support member comprises a flexible, resilient member to provide strength, which can enhance flex resistance, handling, and/or durability. In some examples, the elongate support member 403 is non-conductive, e.g. electrically insulative (Para. 169). Additionally, Verzal teaches that the elongate support member is made from a material, such as silicone, polyurethane, etc, which are well known in the prior art to be biocompatible materials.  Via this arrangement, the elongate support member 403 helps to prevent kinking of the lead assembly 402, provides increased flex resistance, and/or provides a feel to the operator that more closely resembles a traditional lead structure (Para. 180).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Grill such that the surface element comprises a cylindrical volume filled with an elastic electrically insulating, biocompatible material. Making this modification would be useful for preventing kinking of the lead, providing increased flex resistance, and providing a feel to the operator that more closely resembles a traditional lead structure, as taught by Verzal.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Grill in view of Mayr et al. (WO 2013/159136) (hereinafter Mayr).
Regarding claim 18, Grill does not disclose a support substrate and the surface element are made of a polyimide. 
Mayr, however, teaches a nerve cuff electrode (Abstract) wherein in order to ensure that the surface of the nerve cuff electrode assembly remains lubricious and tissue does not adhere or grows on it, it is advantageous if the lying in the tissue parts of the housing and of the nerve cuff are made at least partly with a corresponding layering made of a suitable biocompatible material. Mayr goes on to teach that polyimide is a particularly suitable material for this purpose (Translation pg. 5, last paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Grill such that a support substrate and the surface element are made of a polyimide. Making this modification would be useful for ensuring that the surface of the nerve cuff electrode remains lubricious and tissue does not adhere or grow on it, as taught by Mayr.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bullara (US 4573481) discloses an implantable helical electrode assembly (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Wednesday, June 15, 2022